DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s brief filed on 12/6/21.
    In view of the appeal brief filed on December 5, 2008, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama).

    PNG
    media_image1.png
    570
    1330
    media_image1.png
    Greyscale

Aiyama discloses a latch system that comprises a powered latch (not shown) that includes a powered actuator (3) configured to unlatch the powered latch; an interior unlatch input feature (5) to provide an unlatch request; an interior unlock input feature (7) to provide an unlock request; and a control system (4) operatively connected to the interior unlatch and unlock inputs and the powered latch.
The control system is configured to prevent unlatching of the powered latch if a vehicle speed is greater than a predefined value (step 40 to step 41). 


As to the predetermined vehicle speed value, as claimed in clam 2, the controller can be programmed to have any desired speed value that the manufacture feels that is safe, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

The system further comprises a digital logic controller and a module that comprises at least one sensor that measures speed. The controller is electrically connected to the digital logic controller and the module (at step 40, the vehicle speed is measured, i.e. by a module having a speed sensor; and the speed collected is then compared to a prescribed valued storage in a memory; i.e. the digital logic controller. After, the controller 4 will perform a function with respect to the data collected and analyzed).

Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 will also be allowed since it depends from claim 3 above.
Response to Arguments
The previous 112 2nd paragraph rejections made in the last Office Action are withdrawn. However, a new prior art rejection has been made on the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 22, 2022